Title: From John Quincy Adams to John Quincy Adams, 24 October 1826
From: Adams, John Quincy,Quincy, Josiah, III
To: Adams, John Quincy


				
					John Quincy Adams, and Josiah Quincy—Executors of the last Will of John Adams
					Washington 24. October 1826.
				
				I enclose an order upon the Cashier of the U.S. Branch Bank Boston, for nine hundred and one dollars ninety–five Cents, to be passed to the credit of the Executors—being a sum received by me at New–York, from Mr Aspinwall, Assignee of Robert Bird and Co.When the Devises to Mr W. S. Smith, to Mrs De Wint, and to Mrs Johnson of Utica shall have been paid, I would propose that the sum remaining in Bank to the credit of the Executors should be invested in some Stock yielding lawful Interest, for the benefit of all the Devisees, till the second distribution shall be made.When the amount of the order shall be passed to the credit of the Executors, I request of Mr Quincy to sign the enclosed receipt, and to forward it to me—The addition of this sum to the Inventory, returned to the judge of Probate, may perhaps be postponed, until the remaining woodlots can be ascertained.
				
					John Quincy Adams.
				
				
			